[Cite as In re H.P., 2013-Ohio-2438.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

IN RE:                                             JUDGES:
                                                   Hon. W. Scott Gwin, P.J.
H.P.,                                              Hon. William B. Hoffman, J.
K.P.,                                              Hon. Craig R. Baldwin, J.
T.P.
                                                   Case No. 13-CA-5,
                                                            13-CA-6,
                                                            13-CA-7


                                                   OPINION



CHARACTER OF PROCEEDING:                       Appeal from the Fairfield County Court of
                                               Common Pleas, Juvnile Division Case No’s.
                                               2011-AB-0026, 0027, 0028

JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                         June 10, 2013

APPEARANCES:

For Appellee                                   For Appellant
Fairfield Co. Child Protective Services        Teresa Pitts

GREGG MARX                                     MICHELLE L. EDGAR
Prosecuting Attorney                           414 E. Main Street, Suite 200
By: JULIE S. BLAISDELL                         Lancaster, Ohio 43130
Assistant Prosecuting Attorney
Fairfield County, Ohio                         For Terry Pitts, Sr.
239 W. Main Street, Ste. 101
Lancaster, Ohio 43130                          DAVID TAWNEY
                                               117 W. Main St., Suite 208
                                               Lancaster, Ohio 43130

For H.P., K.P., T.P.                            Guardian Ad Litem

TREVOR INNOCENTI                               CHRISTINA MCGILL
117 W. Main Street, Suite 206                  123 S. Broad Street, Suite 240
Lancaster, Ohio 43130                          Lancaster, Ohio 43130
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                            2

Hoffman, J.


         {¶1}    Appellant Teresa Pitts (“Mother”) appeals three December 11, 2012

Judgment Entries entered by the Fairfield County Court of Common Pleas, Juvenile

Division, which terminated her parental rights, privileges and responsibilities with

respect to her minor children H.P., K.P., and T.P., and granted permanent custody of

the children to Appellee Fairfield County Child Protective Services.

                              STATEMENT OF THE FACTS AND CASE

         {¶2}    Mother is the biological mother of H.P. (dob 12/13/07), K.P. (dob 10/6/08)

and T.P. (dob 10/6/08).1 Appellee began its involvement with the family on September

22, 2010. Initial complaints were filed on November 9, 2010, and dismissed on January

27, 2011.       Appellee filed virtually identical complaints on January 27, 2011.            The

children were placed in the temporary shelter care custody of Appellee.

         {¶3}    On March 22, 2011, the trial court adjudicated H.P., K.P., and T.P. as

being dependent, and granted temporary custody of the children to Appellee. The trial

court approved and adopted a case plan. The case plan required Mother to submit to

random screens for drugs and/or alcohol, undergo a substance abuse assessment,

successfully complete drug and alcohol treatment at the Recovery Center, successfully

complete the Fairfield County Family Court program, attend parenting education

classes, follow all recommendations made by physicians, obtain and maintain

employment, obtain and maintain stable housing, and visit with the children.

         {¶4}    Appellee filed a motion for permanent custody on August 1, 2011. The

trial court conducted a hearing on the motion over the course of two days, February 21,

1
    Terry Pitts is the biological father of the children. He is not a party to this Appeal.
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                  3


2012 and November 6, 2012. The guardian ad litem filed a report on February 14,

2012, which supported Appellee’s motion for permanent custody.

      {¶5}   At trial, Elyssa Wanosik, the case worker assigned to the family, testified

Appellee continued to have concerns regarding Mother’s substance abuse, parenting

practices, criminal activity, medical issues, employment, and housing despite the

services to which she had access.

      {¶6}   Wanosik noted there was little structure and supervision in the household,

and the children did not have a set routine. Wanosik recalled she arrived for a home

visit and learned H.P., who was three years old at the time, had stayed up until 5:00

a.m. Mother then allowed the child to sleep throughout the day. The children were

aggressive toward each other and Mother failed to redirect them. Wanosik added two

other individuals were living in the home, one who had an outstanding arrest warrant.

The family lost their housing shortly after Wanosik began her involvement.

      {¶7}   Although Mother did complete a substance abuse assessment, she did

not consistently submit to drug and/or alcohol screens. The trial court found Mother in

contempt in December, 2011, as she missed four screens in November, missed two

women’s group meetings, cancelled her individual appointment, and missed three

parenting education appointments. In addition to the contempt charge, Mother was

suspended from the Family Court program.

      {¶8}   Although Mother was managing her substance abuse at the time of the

trial, Appellee still had significant concerns about her mental health. Mother continued

to engage in a pattern of avoidance behavior and revictimization. Mother suffers from

numerous mental health issues, including post-traumatic stress disorder, anxiety,
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                   4


depression, and dependent personality traits. Mother’s mental health issues were being

managed, but were not yet resolved.

        {¶9}   Mother mostly complied with the case plan requirement she complete the

parenting education program. However, Mother did not attend the group sessions as

required. Mother’s case plan also prohibited her from engaging in criminal activity and

required her to address any pending criminal charges. Mother had been incarcerated

on three different occasions during the course of the proceedings. At the time of the

trial, there was a warrant for Mother’s arrest out of Clinton County.

        {¶10} Wanosik testified Appellee had concerns about Mother’s health issues at

the commencement of the case and those concerns remained. Mother did not keep her

scheduled doctor’s appointments.       Mother had been hospitalized on at least two

occasions during Appellee’s involvement.

        {¶11} Mother did not maintain stable employment.          In fact, Mother did not

provide any verification of employment throughout the case. Mother had no income

with which to provide for the basic needs of her children.

        {¶12} Mother was unable to maintain stable housing, residing in at least four

different residences during the pendency of the case. Mother’s actions resulted in her

losing her housing voucher due to violations. At the time of the final hearing, Mother

was living with her sister.    Mother’s sister did not want the children in her home.

Appellee had concerns over this arrangement as a potential trigger for relapse.

Appellee did not believe the family dynamics were conducive to Mother’s mental health

stability.
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                   5


      {¶13} Mother was not consistent with her visitation with the children. She had

cancelled four visits between June, and July, 2012, and stopped attending visits

altogether in the beginning of August, 2012. Wanosik conceded the visits, when such

occurred, went well and the children enjoy seeing Mother.

      {¶14} After hearing all the evidence, the trial court ordered the parties to submit

proposed findings of fact and conclusions of law. Via Judgment Entries filed December

11, 2012, the trial court terminated Mother’s parental rights, and granted permanent

custody of H.P., K.P., and T.P. to Appellee.

      {¶15} It is from these judgment entries Mother appeals, assigning as error:

      {¶16} “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT WOULD BE IN THE

BEST INTEREST OF [H.P., K.P., T.P.] TO PERMANENTLY TERMINATE THE

PARENTAL RIGHTS OF TERESA PITTS AND PLACE [H.P., K.P., T.P.] IN THE

PERMANENT CUSTODY OF FAIRFIELD COUNTY CHILD PROTECTIVE SERVICES.

      {¶17} “II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT FOUND BY CLEAR AND CONVINCING EVIDENCE THAT [H.P., K.P., T.P.] COULD

NOT BE PLACED WITH TERESA PITTS WITHIN A REASONABLE TIME OR SHOULD

NOT BE PLACED WITH TERESA PITTS.”

      {¶18} These cases come to us on the expedited calendar and shall be

considered in compliance with App. R. 11.2(C).

                                               I, II

      {¶19} In her first assignment of error, Mother contends the trial court erred in

finding an award of permanent custody was in the best interest of the children. In her
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                    6


second assignment of error, Mother maintains the trial court erred in finding the children

could not be placed with her within a reasonable time.

      {¶20} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant,

competent and credible evidence upon which the fact finder could base its judgment.

Cross Truck v.. Jeffries (Feb. 10, 1982), Stark App. No. CA5758. Accordingly,

judgments supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed as being against the manifest weight of the

evidence. C.E. Morris Co. v. Foley Constr. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578.

      {¶21} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

      {¶22} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                        7


twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.

       {¶23} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶24} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶25} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should

not be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R .C. 2151.414(E)(1) through (16) exist with respect to each of

the child's parents.
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                                      8


        {¶26} As set forth in our statements of the facts and case, supra, Mother had

failed to remedy the problems which initially caused the removal of the children from her

home.    Mother was not consistent in any aspect of her case plan.           She failed to

regularly submit to drug and/or alcohol screens, resulting in the trial court finding her in

contempt. Mother lost her HUD housing due to violations. She was living with her

sister at the time of the final hearing, but informed Appellee her sister did not want the

children in her home. Further, Appellee had concerns for Mother’s mental well-being

while she was residing with her sister. Mother did not consistently attend treatment

appointments and group sessions at the Recovery Center. Mother did not have any

employment during the pendency of the matter despite such being a requirement of her

case plan. Mother was also inconsistent in her visitation with the children, having no

visits in August and September, 2012.

        {¶27} Based upon the foregoing and the entire record in this matter, we find the

trial court's finding the children could not or should not be placed with Mother within a

reasonable time is not against the manifest weight of the evidence.

        {¶28} With regards to the best interest, the record reveals the children were

bonded with Mother.      However, they are also bonded with their respective foster

parents, and were doing well in foster care. The evidence established there was no

legally secure permanent placement with a family member. Further, by the time of the

final hearing, the children had been in the temporary custody of Appellee for twelve or

more months. The guardian ad litem recommended the grant of permanent custody.

        {¶29} Based upon the foregoing, as well as the entire record in this matter, we

find the trial court's finding it was in the children's best interest to grant permanent
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                             9


custody to GCCS was not against the manifest weight of the evidence. Mother's first

and second assignments of error are overruled.

       {¶30} The judgment of the Fairfield County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur

                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ W. Scott Gwin _____________________
                                          HON. W. SCOTT GWIN


                                          s/ Craig R. Baldwin ___________________
                                          HON. CRAIG R. BALDWIN
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                               10


             IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


IN RE:                                       :
                                             :
H.P.                                         :
                                             :         JUDGMENT ENTRY
                                             :
                                             :
                                             :         Case No. 13-CA-5


         For the reasons stated in our accompanying Opinion, the judgment of the

Fairfield County Court of Common Pleas, Juvenile Division, is affirmed. Costs to

Appellant.




                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ W. Scott Gwin _____________________
                                             HON. W. SCOTT GWIN


                                             s/ Craig R. Baldwin___________________
                                             HON. CRAIG R. BALDWIN
             IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


IN RE:                                      :
                                            :
K.P.                                        :
                                            :         JUDGMENT ENTRY
                                            :
                                            :
                                            :         Case No. 13-CA-6


         For the reasons stated in our accompanying Opinion, the judgment of the

Fairfield County Court of Common Pleas, Juvenile Division, is affirmed. Costs to

Appellant.




                                            s/ William B. Hoffman_________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ W. Scott Gwin _____________________
                                            HON. W. SCOTT GWIN


                                            s/ Craig R. Baldwin___________________
                                            HON. CRAIG R. BALDWIN
Fairfield County, Case No. 13-CA-5, 13-CA-6, 13-CA-7                               12


             IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


IN RE:                                      :
                                            :
T.P.                                        :
                                            :         JUDGMENT ENTRY
                                            :
                                            :
                                            :         Case No. 13-CA-7


         For the reasons stated in our accompanying Opinion, the judgment of the

Fairfield County Court of Common Pleas, Juvenile Division, is affirmed. Costs to

Appellant.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ W. Scott Gwin _____________________
                                            HON. W. SCOTT GWIN


                                            s/ Craig R. Baldwin ___________________
                                            HON. CRAIG R. BALDWIN